 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10   M.M.M., on behalf of his minor child, J.M.A.,       Case No. 3:18-cv-1832-DMS
     et al.,
11
12                       Plaintiffs,
13   v.
14   Jefferson Beauregard Sessions, III, Attorney
     General of the United States, et al.,
15
                         Defendant.
16
17                                                       Case No. 3:18-cv-428-DMS
     Ms. L, et al.,
18
                                                         ORDER GRANTING PRELIMINARY
19                       Plaintiff,                      APPROVAL OF PROPOSED
                                                         SETTLEMENT; PRELIMINARILY
20   v.                                                  CERTIFYING THE SETTLEMENT
                                                         CLASSES; AND APPROVING CLASS
21   U.S. Immigration and Customs Enforcement,           NOTICE
     et al.,
22
                         Defendant.
23
24
25             Upon consideration of the Parties’ Unopposed Motion for Preliminary Approval of
26   Proposed Settlement; Preliminary Certification of Settlement Classes; and Approval of Class
27   Notice;

               WHEREAS, the M.M.M. and Ms. L. named Plaintiffs allege that they and members of the
 1
     Settlement Classes were injured as a result of Defendants’ actions;
 2
             WHEREAS, the Court granted the M.M.M. Plaintiffs’ request for a Temporary Restraining
 3
     Order temporarily restraining Defendants “from removing [specified persons] from the United
 4
     States, until the merits of Plaintiffs’ motion for a preliminary injunction is resolved,” Order, ECF
 5
     No. 55 at 15 (Aug. 16, 2018);
 6
             WHEREAS the Court ordered the parties to consider “how they wish to proceed on the
 7
     issues of class certification and Plaintiffs’ entitlement to asylum proceedings” and to “meet and
 8
     confer and propose a solution—one which follows the law, and is equitable and reflective of
 9
     ordered governance,” id. at 16; and
10
             WHEREAS, the Court has considered the Agreement, the proposed plan and form of notice,
11
     and the other documents submitted in connection with the parties’ request for preliminary approval
12
     of the Agreement, certification of the Settlement Classes set forth in the Agreement for the purposes
13
     of settlement only, and appointment of class representatives and counsel for the Settlement Classes,
14
     and good cause appearing therefore;
15
             IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:
16
             1.      The Motion is GRANTED.
17
     Preliminary Approval of the Settlement
18
             2.      The Court finds that: (a) the proposed Settlement, as set forth in the Agreement, is
19
     sufficiently fair, reasonable, and adequate to authorize the dissemination of notice of the Settlement
20
     to potential members of the Settlement Classes and to schedule a fairness hearing to determine
21
     whether to grant final approval of the proposed Settlement under Fed. R. Civ. P. 23(e); (b) the
22
     Agreement was negotiated at arm’s length by experienced counsel acting in good faith; and
23
     (c) there has been adequate opportunity for discovery for experienced counsel to evaluate the claims
24
     and risks at this stage of the litigation.
25
             3.      The Court finds that preliminary approval is appropriate and hereby grants
26
     preliminary approval of the Settlement subject to final determination following notice and hearing.
27
     Certification of the Settlement Classes, Appointment of Settlement Class Representatives,
28
                                                     -2-
 1
     and Appointment of Co-Lead Counsel
 2
            4.      For purposes of the Settlement, and only for that purpose, and without an
 3
     adjudication on the merits and without any impact upon the issues between Plaintiffs and
 4
     Defendants in the event that final approval of the Settlement does not occur, pursuant to Rules 23(a)
 5
     and 23(b)(2) of the Federal Rules of Civil Procedure, the Court finds that the requirements for a
 6
     class action are met, and hereby defines the following settlement classes.
 7
            The class of parents is defined as follows:
 8
            All adult alien parents who entered the United States at or between designated ports
 9          of entry with their child(ren), and who, on or before the effective date of this
            agreement: (1) were detained in immigration custody by the DHS; (2) have a child
10          who was or is separated from them by DHS and, on or after June 26, 2018, was
            housed in ORR custody, ORR foster care, or DHS custody, absent a determination
11          that the parent is unfit or presents a danger to the child; and (3) have been (and
            whose child(ren) have been) continuously physically present within the United
12          States since June 26, 2018, whether in detention or released. The class does not
            include alien parents with criminal histories or a communicable disease, or those
13          encountered in the interior of the United States.1
14   The class of children is defined as follows:

15          All alien children who are under the age of 18 on the effective date of this agreement
            who: (1) entered the United States at or between designated ports of entry with an
16          alien parent, and who were separated from their parents, on or before the effective
            date of this settlement agreement; (2) have been or will be reunified with that parent
17          pursuant to the preliminary injunction issued by the Court in Ms. L v. U.S.
            Immigration and Customs Enforcement, No. 18-428 (S.D. Cal. June 26, 2018); and
18          (3) have been continuously physically present in the United States since June 26,
            2018.
19
20          The Settlement Classes are accordingly preliminarily certified for settlement purposes.

21          5.      For purposes of preliminary approval, the Court finds that provisional certification

22   of the Settlement Classes is warranted in light of the proposed Settlement under the prerequisites

23   of Federal Rule of Civil Procedure 23(a) because: (1) the members of the Settlement Classes are so

24   numerous that joinder is impracticable; (2) there are issues of law and fact common to the

25   Settlement Classes; (3) the claims of the named Plaintiffs in M.M.M. and Ms. L. are typical of the

26
     1
             References to a “class” or “class member” in the Agreement refer to the classes described
27   in the text, as well as alien parents who are not part of the Ms. L. class due to criminal history or
     communicable disease, but who the Court has ordered must be reunified. The Agreement also
28   addresses parents who are covered by the above description, but who have been removed from the
     United States.
                                                     -3-
 1
     claims of the Settlement Class Members; and (4) Plaintiffs and the proposed Class Counsel will
 2
     fairly and adequately represent the interests of the Settlement Class Members.
 3
            6.      For purposes of preliminary approval, the Court finds that provisional certification
 4
     of the Settlement Classes is warranted in light of the proposed Settlement under the requirements
 5
     of Federal Rule of Civil Procedure 23(b)(2) because Defendants are alleged to have acted or refused
 6
     to act on grounds that apply generally to the Settlement Classes, so that final injunctive relief or
 7
     corresponding declaratory relief is appropriate respecting the Settlement Classes as a whole.
 8
            7.      The Court hereby appoints the named Plaintiffs in M.M.M. and Ms. L. as Settlement
 9
     Class Representatives. The Court preliminarily finds that the Settlement Class Representatives will
10
     fairly and adequately protect the interests of the Settlement Classes because: (1) the interests of the
11
     Settlement Class Representatives are consistent with those of Settlement Class Members; (2) there
12
     appear to be no conflicts between or among the Settlement Class Representatives and the other
13
     Settlement Class Members; (3) the Settlement Class Representatives have been and appear to be
14
     capable of continuing to be active participants in both the prosecution and the settlement of this
15
     litigation; and (4) the Settlement Class Representatives and Settlement Class Members are
16
     represented by qualified, reputable counsel who are experienced in preparing and prosecuting large,
17
     complicated class action cases, including those concerning alleged violations of the relevant laws.
18
            8.      The requirements of Rule 23(g) of the Federal Rules of Civil Procedure are met, and
19
     the Court hereby confirms the appointment of the law firm Eversheds Sutherland, Muslim
20
     Advocates, and the Legal Aid Justice Center as counsel for the parent class for parents continuously
21
     physically present in the United States since June 26, 2018, the ACLU as counsel for parents who
22
     have been removed, and Hogan Lovells US LLP as counsel for the child class.
23
24
25
26
27
28
                                                     -4-
 1
     Notice to Potential Settlement Class Members
 2
            9.      The Court finds that the proposed Settlement, as set forth in the Agreement, subject
 3
     to final determination following proper notice and a fairness hearing, is sufficiently fair, reasonable,
 4
     and adequate to authorize dissemination of notice to the Settlement Classes.
 5
            10.     The Court approves the form and content of the draft Notice, as well as the plan for
 6
     distribution of the Notice, which complies fully with the requirements of Federal Rule of Civil
 7
     Procedure 23 and due process. The parties shall cause the Notice to be provided to potential
 8
     members of the Settlement Classes in accordance with the Notice Plan and the Agreement.
 9
            11.     Any Settlement Class Member who objects to the proposed Settlement must do so
10
     in writing, postmarked no later than November 2, 2018, and shall otherwise comply with the
11
     requirements set forth in the Notice.
12
            12.     By November 9, 2018, the parties shall file with the Court their motion for final
13
     approval of the Settlement.
14
            13.     The parties shall file with the Court their responses to any objection(s) to the
15
     Settlement on or before November 9, 2018.
16
            14.     The Court will hold a fairness hearing on November 15, 2018, at 10:30 AM at
17
     Courtroom 13A, 13th Floor, Suite 1310, 333 West Broadway, San Diego, CA 92101, to determine
18
     the fairness, reasonableness, and adequacy of the proposed Settlement. Any Settlement Class
19
     Member who follows the procedure set forth in the Notice may appear and be heard. The fairness
20
     hearing may be rescheduled, adjourned, or continued without further notice to the Settlement Class
21
     Members.
22
     Other Provisions
23
            15.     In the event that the Settlement does not become final and effective for any reason,
24
     nothing in the Agreement, this Order, or proceedings or orders regarding the Settlement shall be
25
     construed to prejudice any position that the Plaintiffs, Defendants, and Settlement Class Members
26
     may assert in any aspect of this litigation.
27
28
                                                      -5-
 1
             16.     Neither the Agreement, nor any of its terms or provisions, nor any of the negotiations
 2
     or proceedings in connection with it, shall be construed as an admission or concession by
 3
     Defendants of the truth of any allegations in the litigation, or of any fault or wrongdoing of any
 4
     kind, or of a lack of merit of Plaintiffs’ allegations.
 5
             IT IS SO ORDERED.
 6
      Dated: October 9, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -6-
